UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended April 30, or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission file number 333-153111 Shengrui Resources Co. Ltd. (Exact name of registrant as specified in its charter) Nevada None (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 270 – 11331 Coppersmith Way Richmond, British Columbia, Canada V7A 5J9 (Address of principal executive offices) (604) 214-7706 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesoNoþ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer oNon-accelerated filero Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesþNo o APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court.Yes oNo o APPLICABLE ONLY TO CORPORATE ISSUERS: As of June 19, 2009 the registrant’s outstanding common stock consisted of 5,456,400shares. Table of Contents PART IFINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 8 Item 4. Controls and Procedures 8 Item 4T. Controls and Procedures 8 PART II – OTHER INFORMATION 9 Item 1. Legal Proceedings 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults Upon Senior Securities 9 Item 4. Submission of Matters to a Vote of Security Holders 9 Item 5. Other Information 9 Item 6. Exhibits 9 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements The unaudited interim consolidated financial statements of Shengrui Resources Co. Ltd. (formerly known as Double Halo Resources Inc.) follow.All currency references in this report are to US Dollars unless otherwise noted. Table of Contents Balance Sheets F-1 Statement of Operations and Comprehensive Loss F-2 Statement of Cash Flows F-3 Statements of Stockholders' Equity (Deficiency) F-4 Notes to the Financial Statements F-5 3 SHENGRUI RESOURCES CO. LTD. (Formerly known as Double Halo Resources Inc.) (An Exploration Stage Company) BALANCE SHEETS (Expressed in US Dollars) As at April 30, 2009 April 30, 2009 October 31, 2008 ASSETS Current Cash and cash equivalents $ 319 $ 323 Exploration advances - 20,000 319 20,323 Oil and gas properties (Note 3) - 19,810 $ 319 $ 40,133 LIABILITIES Current Accounts payable and accrued liabilities $ 10,000 $ 33,984 Due to related parties (Note 4a) - 33,562 10,000 67,546 SHAREHOLDERS' EQUITY Capital stock - 100,000,000 shares authorized, $0.0001 par value, 5,456,400 shares issued and outstanding (October 31, 2008 - 5,456,400) (Note 5) 546 546 Additional paid-in capital 622,177 573,094 (Deficit) (632,404 ) (601,053 ) (9,681 ) (27,413 ) $ 319 $ 40,133 Nature and continuance of operations (Note 1) UNAUDITED See accompanying Notes to the Financial Statements F-1 SHENGRUI RESOURCES CO. LTD. (Formerly known as Double Halo Resources Inc.) (An Exploration Stage Company) STATEMENT OF OPERATIONS AND COMPREHENSIVE LOSS (Expressed in US Dollars) For the six months ended April 30, 2009 Period from inception at October 31, 2006 to For the three months ended For the three months ended For the six months ended For the six months ended April 30, 2009 April 30, 2009 April 30, 2008 April 30, 2009 April 30, 2008 Expenses General and administrative expenses $ 3,720 $ 2,511 $ (1,137 ) $ 2,591 $ (731 ) Management fees 13,500 - 1,500 1,500 3,000 Rent 13,500 - 1,500 1,500 3,000 Stock-based compensation 449,550 - Professional fees 138,185 32,700 16,323 40,831 53,232 Bank charges and interest 648 648 - 648 - Write off of exploration advance 20,000 20,000 - 20,000 - Write off of exploration costs 25,000 - 664,103 55,859 18,186 67,070 58,501 Gain on settlement of debt (Note 8) 36,001 36,001 - 36,001 - Foreign currency gain (loss) (4,302 ) (282 ) - (282 ) - Net income (loss) for the period (632,404 ) (20,140 ) (18,186 ) (31,351 ) (58,501 ) Deficit, beginning of the period - (612,264 ) (54,660 ) (601,053 ) (14,345 ) Deficit, end of the period $ (632,404 ) $ (632,404 ) $ (72,846 ) $ (632,404 ) $ (72,846 ) Earnings per share Basic $ (0.00 ) $ (0.09 ) $ (0.01 ) $ (0.30 ) Weighted average number of shares outstanding 5,456,000 194,000 5,456,000 194,000 UNAUDITED See accompanying Notes to the Financial Statements F-2 SHENGRUI RESOURCES CO. LTD. (Formerly known as Double Halo Resources Inc.) (An Exploration Stage Company) STATEMENT OF CASH FLOWS (Expressed in US Dollars) For the six months ended April 30, 2009 Period from inception at October 31, 2006 to For the six months ended For the six months ended April 30, 2009 April 30, 2009 April 30, 2008 Cash flow from operating activities Net income (loss) for the period $ (632,404 ) $ (31,351 ) $ (58,501 ) Add back non-cash operating activities: Gain on settlement of debt (36,001 ) (36,001 ) - Donated rent 13,500 1,500 3,000 Donated services 13,500 1,500 3,000 Write off of exploration advances - 20,000 - Non-cash consulting fees 38,451 38,451 - Stockbased compensation 449,550 - - Write off of oil and gas costs 25,000 - - Changes in non-cash working capital Accounts payable 10,000 (5,983 ) 31,674 Prepaid expenses - - (20,082 ) Due to related parties 51,563 - - (66,841 ) (11,884 ) (40,909 ) Cash flow from investing activities Acquisition of oil and gas properties (50,930 ) (6,120 ) (44,810 ) Cash flow from financing activities Note payable 18,000 18,000 - Capital stock subscribed 71,660 - - Proceeds from the issuance of capital stock 42,780 - 36,000 Repurchase of capital stock (14,350 ) - - 118,090 18,000 36,000 Net change in cash 319 (4 ) (49,719 ) Cash, beginning of the period - 323 72,909 Cash, end of the period $ 319 $ 319 $ 23,190 Supplemental cash flow disclosure (Note 7) UNAUDITED See accompanying Notes to the Financial Statements F-3 SHENGRUI RESOURCES CO. LTD. (Formerly known as Double Halo Resources Inc.) (An Exploration Stage Company) STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIENCY) (Expressed in US Dollars) For the six months ended April 30, 2009 Deficit accumulated Total during the Stockholders' Common stock Additional Paid Common stock Exploration Equity Number of shares Amount in Capital Subscribed stage (Deficiency) October 31, 2007 7,800 $ 1 $ 12,779 $ 71,660 $ (14,345 ) $ 70,095 Issuance of stock for cash 5,592,100 559 113,101 (71,660 ) - 42,000 Cancellation of capital stock (143,500 ) (14 ) (14,336 ) - - (14,350 ) Donated services and rent - - 12,000 - - 12,000 Stockbased compensation - - 449,550 - - 449,550 Net loss - (586,708 ) (586,708 ) October 31, 2008 5,456,400 546 573,094 - (601,053 ) (27,413 ) Donated services and rent - - 3,000 - - 3,000 Extinguishment of related party debt - - 46,083 - - 46,083 Net income - (31,351 ) (31,351 ) April 30, 2009 $ 5,456,400 $ 546 $ 622,177 $ - $ (632,404 ) $ (9,681 ) UNAUDITED See accompanying Notes to the Financial Statements F-4 SHENGRUI RESOURCES CO. LTD. (Formerly known as Double Halo Resources Inc.) (An Exploration Stage Company) NOTES TO THE FINANCIAL STATEMENTS (Expressed in US Dollars) April 30, 2009 1.NATURE AND CONTINUANCE OF OPERATIONS Shengrui Resources Co. Ltd (formerly known as Double Halo Resources Inc.) (the “Company”) was incorporated in the State of Nevada on October 30, 2006. The Company is an Exploration Stage Company, as defined by Statement of Financial Accounting Standard (“SFAS”) No. 7, “Accounting and Reporting for Development Stage Enterprises”. The Company’s principal business is the acquisition and exploration of oil and gas resources. These consolidated financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The Company has never generated revenues since inception and has never paid any dividends and is unlikely to pay dividends or generate earnings in the immediate or foreseeable future. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations, and the attainment of profitable operations.
